DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021, and 12/07/2021 are being considered by the examiner except where there is a line-thru. The two US patent documents submitted in the IDS filed on 11/22/2021 has already been considered earlier at the prosecution history.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record, Friedberg (US 2013/0332205 A1) failed to disclose storing, at a server computer system, a model of potential crop yield, the model of potential crop yield comprising generated digital modeling data used to compute potential crop yield; computing, from the model of potential crop yield, a particular potential crop yield for a particular field; receiving, over a network at the server computer system, electronic digital data comprising a plurality of values representing trial data at a plurality of fields; receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing observed agricultural events at the plurality of fields; computing a modeled crop yield for each field of the plurality of fields based, at least in part, on the trial data, the observed agricultural events, and the model of potential crop yield; receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing an observed crop yield for each field of the plurality of fields; and generating an updated model of potential crop yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields.
Instead, Friedberg discloses receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; determining, using at least one processor, a weather impact model based on one or more categories of weather perils for the type of crop 
Regarding claim 12, the prior art of record, Friedberg (US 2013/0332205 A1) failed to disclose a system comprising: one or more processors; and Application No: 16/916,022Page 4 of 11Amendment A and Response to Non-Final Office Action a memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform: storing a model of potential crop yield, the model of potential crop yield comprising generated digital modeling data used to compute potential crop yield; computing, from the model of potential crop yield, a particular potential crop yield for a particular field; receiving, over a network, electronic digital data comprising a plurality of values representing trial data at a plurality of fields; receiving, over the network, electronic digital data comprising a plurality of values representing observed agricultural events at the plurality of fields; computing a modeled crop yield for each field of the plurality of fields based, at least in part, on the trial data, the observed agricultural events, and the model of potential crop yield; receiving, over the network, electronic digital data comprising a plurality of values representing an observed crop yield for each field of the plurality of fields; and generating an updated model of potential crop yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields.
Instead, Friedberg discloses receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; determining, using at least one processor, a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; and generating, based on said weather impact model, using at least one processor, a crop insurance policy for the type of crop and the geographic area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194